[Cite as State ex rel. Rice v. Mandros, 2019-Ohio-626.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio, ex rel. André D. Rice                      Court of Appeals No. L-19-1015

        Relator

v.

Honorable Judge Dean P. Mandros                           DECISION AND JUDGMENT

        Respondent                                        Decided: February 20, 2019

                                                   *****

        André D. Rice, pro se.

                                                   *****

        SINGER, J.

        {¶ 1} Relator, André D. Rice, an inmate at the Trumbull Correctional Institution in

Trumbull County, Ohio, has petitioned for a writ of procedendo, requesting this court to

compel the trial court to make a ruling on his April 17, 2018 “post-conviction motion for

allied offenses merger resentencing.”
       {¶ 2} “Procedendo is an order from a court of superior jurisdiction to one of

inferior jurisdiction to proceed to judgment.” State ex rel. Draper v. State, 10th Dist.

Franklin No. 07AP-357, 2007-Ohio-5581, ¶ 17, citing State ex rel. Sherrills v. Cuyahoga

Cty. Court of Common Pleas, 72 Ohio St. 3d 461, 462, 650 N.E.2d 899 (1995). “The writ

does not in any case attempt to control the inferior court as to what that judgment might

be.” Id. “A writ of procedendo is appropriate when a court has either refused to render a

judgment or has unnecessarily delayed proceeding to judgment.” Id.

       {¶ 3} R.C. 2969.25 provides that, at the time of petitioning for a writ of

procedendo, an inmate must “file with the court an affidavit that contains a description of

each civil action or appeal of a civil action that the inmate has filed in the previous five

years in any state or federal court.” See Draper at ¶ 2-4 (dismissing because of failure to

comply with R.C. 2969.25).

       {¶ 4} Here, we find relator failed to submit an affidavit as to prior actions.

       {¶ 5} Accordingly, and based on the foregoing ground, we decline to issue the writ

and the petition is not well-taken and is denied. Relator is ordered to pay the costs of this

action. The clerk is directed to serve the parties with notice of this judgment and its date

of entry on the journal pursuant to Civ.R. 58(B).

                                                                                Writ denied.




2.
                                                       State ex rel. Rice v. Mandros
                                                       C.A. No. L-19-1015




Mark L. Pietrykowski, J.                      _______________________________
                                                          JUDGE
Arlene Singer, J.
                                              _______________________________
Thomas J. Osowik, J.                                      JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




3.